EXHIBIT 10.1

 

AMENDED AND RESTATED TRAVELCENTERS OF AMERICA LLC

2007 EQUITY COMPENSATION PLAN

 

1.                                      PURPOSE

 

The purpose of this Amended and Restated 2007 Equity Compensation Plan (the
“Plan”) is to encourage employees, officers, directors and other individuals
(whether or not employees) who render services to TravelCenters of America LLC
(the “Company”) and its Subsidiaries (as hereinafter defined), to continue their
association with the Company and its Subsidiaries by providing opportunities for
them to participate in the ownership of the Company and in its future growth
through the granting of options to acquire the Company’s shares (“Options”),
shares to be transferred subject to restrictions (“Restricted Shares”) and other
rights, including Share Appreciation Rights (as defined in Section 6), to
receive compensation in amounts determined by the value of the Company’s shares
(“Other Rights”). The term “Subsidiary” as used in the Plan means a corporation
or other business entity of which the Company owns, directly or indirectly
through an unbroken chain of ownership, fifty percent or more of the total
combined voting power of all classes of stock, in the case of a corporation, or
fifty percent or more of the total combined interests by value, in the case of
any other type of business entity.

 

2.                                      ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Board”) or by the Board itself. The Compensation
Committee shall from time to time determine to whom Options or Restricted Shares
shall be granted under the Plan, whether Options granted shall be incentive
share options (“ISOs”) or nonqualified share options (“NSOs”), the terms of the
Options (including vesting provisions) and the number of Common Shares (as
hereinafter defined) that may be granted under Options, and the terms and number
of Restricted Shares or Other Rights. The Compensation Committee shall report to
the Board the names of individuals to whom Options, Restricted Shares or Other
Rights are to be granted, the number of shares covered and the terms and
conditions of each grant. The determinations and actions described in this
Section 2 and elsewhere in the Plan may be made by the Compensation Committee or
by the Board, as the Board shall direct in its discretion, and references in the
Plan to the Compensation Committee shall be understood to refer to the Board in
any such case.

 

The Compensation Committee shall have the authority to adopt, amend and rescind
such rules and regulations as, in its opinion, may be advisable in the
administration of the Plan. All questions of interpretation and application of
such rules and regulations of the Plan and of Options or Restricted Shares
granted hereunder shall be subject to the determination of the Compensation
Committee, which shall be final and binding. The Plan shall be administered in
such a manner as to permit those Options granted hereunder and specially
designated under Section 5 hereof as an ISO to qualify as incentive stock
options as described in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

For so long as Section 16 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”), is applicable to the Company, each
member of the Committee shall be a “non-employee director” or the equivalent
within the meaning of Rule 16b-3 under the Exchange Act, and, for so long as
Section 162(m) of the Code is applicable to the Company, an “outside director”
within the meaning of Section 162 of the Code and the regulations thereunder.

 

With respect to persons subject to Section 16 of the Exchange Act (“Insiders”),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act. To the extent
any provision of the Plan or action by the Compensation Committee fails to so
comply, it shall be deemed to be modified so as to be in compliance with such
Rule, or, if such modification is not possible, it shall be deemed to be null
and void, to the extent permitted by law and deemed advisable by the
Compensation Committee.

 

1

--------------------------------------------------------------------------------


 

3.                                       STOCK SUBJECT TO THE PLAN

 

The total number of Common Shares of the Company that may be subject to Options,
Restricted Share grants and Other Rights under the Plan shall be 3,000,000
shares of the Company’s common shares (the “Common Shares”), from authorized but
unissued shares or treasury shares. The maximum number of Common Shares subject
to Options that may be granted to any Optionee in the aggregate in any calendar
year shall not exceed 100,000 shares. The number of shares stated in this
Section 3 shall be subject to adjustment in accordance with the provisions of
Section 10. Restricted Shares that fail to vest and Common Shares subject to an
Option that is not fully exercised prior to its expiration or other termination
shall again become available for grant under the terms of the Plan.

 

4.                                      ELIGIBILITY

 

The individuals who shall be eligible to receive Option grants, Restricted Share
grants and Other Rights under the Plan shall be employees, officers, directors
and other individuals who render services to the management, operation or
development of the Company or a Subsidiary and who have contributed or may be
expected to contribute to the success of the Company or a Subsidiary. ISOs shall
not be granted to any individual who is not an employee of the Company or a
Subsidiary that is a corporation. The term “Optionee,” as used in the Plan,
refers to any individual to whom an Option has been granted.

 

5.                                      TERMS AND CONDITIONS OF OPTIONS

 

Every Option shall be evidenced by a written Share Option Agreement in such form
as the Compensation Committee shall approve from time to time, specifying the
number of Common Shares that may be purchased pursuant to the Option, the time
or times at which the Option shall become exercisable in whole or in part,
whether the Option is intended to be an ISO or an NSO and such other terms and
conditions as the Compensation Committee shall approve, and containing or
incorporating by reference the following terms and conditions.

 

(a)           DURATION.  Each Option shall expire ten years from its date of
grant; provided, however, that no ISO granted to an employee who owns (directly
or under the attribution rules of Section 424(d) of the Code) shares possessing
more than ten percent of the total combined voting power of all classes of
shares of the Company or any Subsidiary shall expire later than five years from
its date of grant.

 

(b)           EXERCISE PRICE.  The exercise price of each Option shall be any
lawful consideration, as specified by the Compensation Committee in its
discretion; provided, however, that the price shall be at least 100 percent of
the Fair Market Value (as hereinafter defined) of the shares on the date on
which the Compensation Committee awards the Option, which shall be considered
the date of grant of the Option for purposes of fixing the price; and provided,
further, that the price with respect to an ISO granted to an employee who at the
time of grant owns (directly or under the attribution rules of Section 424(d) of
the Code) stock representing more than ten percent of the voting power of all
classes of stock of the Company or of any Subsidiary shall be at least 110
percent of the Fair Market Value of the shares on the date of grant of the ISO.
For purposes of the Plan, except as may be otherwise explicitly provided in the
Plan or in any Share Option Agreement, the “Fair Market Value” of a Common Share
at any particular date shall be determined according to the following rules:
(i) if the Common Shares are not at the time listed or admitted to trading on a
stock exchange or the Nasdaq Stock Market, the Fair Market Value shall be the
closing price of a Common Share on the date in question in the over-the-counter
market, as such price is reported in a publication of general circulation
selected by the Board and regularly reporting the price of the Common Shares in
such market, including any market that is outside of the United States;
provided, however, that if the price of the Common Shares is not so reported,
the Fair Market Value shall be determined in good faith by the Board, which may
take into consideration (1) the price paid for Common Shares in the most recent
trade of a substantial number of shares known to the Board to have occurred at
arm’s length between willing and knowledgeable investors, (2) an appraisal by an
independent party or (3)

 

2

--------------------------------------------------------------------------------


 

any other method of valuation undertaken in good faith by the Board, or some or
all of the above as the Board shall in its discretion elect; or (ii) if the
Common Shares are at the time listed or admitted to trading on any stock
exchange, including any market that is outside of the United States, or the
Nasdaq Stock Market, then the Fair Market Value shall be the mean between the
lowest and highest reported sale prices (or the highest reported bid price and
the lowest reported asked price) of the Common Shares on the date in question on
the principal exchange or the Nasdaq Stock Market, as the case may be, on which
the Common Shares are then listed or admitted to trading. If no reported sale of
Common Stock takes place on the date in question on the principal exchange or
the Nasdaq Stock Market, as the case may be, then the most recent previous
reported closing sale price of the Common Shares (or, in the Board’s discretion,
the reported closing asked price) of the Common Shares on such date on the
principal exchange or the Nasdaq Stock Market, as the case may be, shall be
determinative of Fair Market Value.

 

(c)           METHOD OF EXERCISE.  To the extent that it has become exercisable
under the terms of the Share Option Agreement, an Option may be exercised from
time to time by notice acceptable to the Chief Executive Officer of the Company,
or his delegate, stating the number of shares with respect to which the Option
is being exercised and accompanied by payment of the exercise price in cash or
check payable to the Company or, if the Share Option Agreement so provides,
other payment or deemed payment described in this Section 5(c). Such notice
shall be delivered in person to the Chief Executive Officer of the Company, or
his delegate, or shall be sent by registered mail, return receipt requested, to
the Chief Executive Officer of the Company, or his delegate, in which case
delivery shall be deemed made on the date such notice is deposited in the mail.

 

Alternatively, payment of the exercise price may be made:

 

(1)           In whole or in part in Common Shares already owned by the Optionee
or to be received upon exercise of the Option; provided, however, that such
shares are fully vested and free of all liens, claims and encumbrances of any
kind; and provided, further, that the Optionee may not make payment in Common
Shares that he acquired upon the earlier exercise of any ISO (or other
“incentive stock option”), unless he has held the shares for at least two years
after the date the ISO was granted and at least one year after the date the ISO
was exercised. If payment is made in whole or in part in Common Shares, then the
Optionee shall deliver to the Company share certificates or other evidence of
legal and beneficial ownership registered in his name representing a number of
Common Shares legally and beneficially owned by him, fully vested and free of
all liens, claims and encumbrances of every kind and having a Fair Market Value
on the date of delivery that is not greater than the exercise price, such share
certificates or other evidence of legal and beneficial ownership to be duly
endorsed, or accompanied by stock powers duly endorsed, by the record holder of
the Common Shares being delivered. If the exercise price exceeds the Fair Market
Value of the shares so delivered, the Optionee shall also deliver cash or a
check payable to the order of the Company in an amount equal to the amount of
that excess or, if the Share Option Agreement so provides, his promissory note
as described in paragraph (2) of this Section 5(c); or

 

(2)           By payment of the exercise price in whole or in part by delivery
of the Optionee’s recourse promissory note, in a form specified by the Company,
secured by the Common Shares acquired upon exercise of the Option and such other
security as the Compensation Committee may require.

 

At the time specified in an Optionee’s notice of exercise, the Company shall,
without issue or transfer tax to the Optionee, deliver to the Optionee at the
main office of the Company, or such other place as shall be mutually acceptable,
a certificate for the Common Shares or other evidence of legal and beneficial
ownership as to which such Optionee’s Option is exercised. If the Optionee fails
to pay for or to accept delivery of all or any part of the number of Common
Shares specified in the Optionee’s notice upon tender of delivery thereof, the
Optionee’s right to exercise the Option with respect to those shares shall be
terminated, unless the Company otherwise agrees.

 

3

--------------------------------------------------------------------------------


 

(d)           EXERCISABILITY.  An Option may be exercised so long as it is
outstanding from time to time in whole or in part, to the extent and subject to
the terms and conditions that the Compensation Committee in its discretion may
provide in the Share Option Agreement. Such terms and conditions shall include
provisions for exercise within twelve (12) months after the Optionee’s death or
disability (within the meaning of Section 22(e)(3) of the Code), provided that
no Option shall be exercisable after the expiration of the period described in
paragraph (a) above. Except as the Compensation Committee in its discretion may
otherwise provide in the Share Option Agreement, an Option shall cease to be
exercisable upon the expiration of ninety (90) days following the termination of
the Optionee’s employment with, or the Optionee’s other provision of services
to, the Company or a subsidiary, subject to paragraph (a) above and Section 10
hereof.

 

(e)           NOTICE OF ISO STOCK DISPOSITION. The Optionee must notify the
Company promptly in the event that he sells, transfers, exchanges or otherwise
disposes of any Common Shares issued upon exercise of an ISO before the later of
(i) the second anniversary of the date of grant of the ISO and (ii) the first
anniversary of the date the shares were issued upon the exercise of the ISO.

 

(f)            NO RIGHTS AS STOCKHOLDER. An Optionee shall have no rights as a
shareholder with respect to any shares covered by an Option until the date of
issuance of a share certificate or other evidence of legal and beneficial
ownership to him for the shares. No adjustment shall be made for dividends or
other rights for which the record date is earlier than the date the share
certificate or other evidence of legal and beneficial ownership is issued, other
than as required or permitted pursuant to Section 9.

 

(g)           TRANSFERABILITY OF OPTIONS. Options shall not be transferable by
the Optionee otherwise than by will or under the laws of descent and
distribution, and shall be exercisable during the Optionee’s lifetime only by
the Optionee, except that the Compensation Committee may specify in a Share
Option Agreement that pertains to an NSO that the Optionee may transfer such NSO
to a member of the Immediate Family (as hereinafter defined) of the Optionee, to
a trust solely for the benefit of the Optionee and the Optionee’s Immediate
Family, or to a partnership or limited liability company whose only partners or
members are the Optionee and members of the Optionee’s Immediate Family.
“Immediate Family” shall mean, with respect to any Optionee, such Optionee’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

 

6.                                      SHARE APPRECIATION RIGHTS

 

The Committee may grant Share Appreciation Rights (“SARs”) in respect of such
number of Common Shares subject to the Plan as it shall determine, in its
discretion, and may grant SARs either separately or in connection with Options,
as described in the following sentence. SARs granted in connection with an
Option may be exercised only to the extent of the surrender of the related
Option, and to the extent of the exercise of the related Option the SAR shall
terminate. Common Shares covered by an Option that terminates upon the exercise
of a related SAR shall cease to be available under the Plan. The terms and
conditions of a SAR related to an Option shall be contained in the Share Option
Agreement, and the terms of a SAR not related to any Option shall be contained
in a SAR Agreement.

 

Upon exercise of a SAR, the Optionee shall be entitled to receive from the
Company an amount equal to the excess of the Fair Market Value, on the exercise
date, of the number of shares of Common Stock as to which the SAR is exercised,
over the exercise price for those shares under a related Option or, if there is
no related Option, over the base value stated in the SAR Agreement. Any amount
payable by the Company upon exercise of a SAR shall be paid in the form of cash
or other property (including Common Shares), as provided in the Share Option
Agreement or SAR Agreement governing the SAR.

 

4

--------------------------------------------------------------------------------


 

7.                                      RESTRICTED SHARES

 

The Compensation Committee may grant or award Restricted Shares in respect of
such number of Common Shares, and subject to such terms or conditions, as it
shall determine and specify in a Restricted Share Agreement, and may provide in
a Share Option Agreement for an Option to be exercisable for Restricted Shares.

 

A holder of Restricted Shares shall have all of the rights of a shareholder of
the Company, including the right to vote the shares and the right to receive any
cash dividends, unless the Compensation Committee shall otherwise determine.
Unless a grantee’s Restricted Share Agreement provides to the contrary, unvested
Restricted Shares granted under the Plan shall not be transferred without the
written consent of the Board. In addition, at the time of termination for any
reason of a grantee’s employment or other service relationship with the Company
or a Subsidiary, the Company shall have the right, in the case of unvested
Restricted Shares, to purchase all or any of such shares at a price equal to the
lower of (a) the price paid to the Company for such shares or (b) the Fair
Market Value of such shares at the time of repurchase. Nothing in the Plan shall
be construed to give any person the right to require the Company to purchase any
Common Shares granted as Restricted Shares.

 

Share certificates, if any, representing Restricted Shares shall be imprinted
with a legend to the effect that the shares represented may not be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of except in
accordance with the terms of the Restricted Share Agreement and, if the
Compensation Committee so determines, the holder may be required to deposit the
share certificates or other evidence of legal and beneficial ownership with the
President, Treasurer, Secretary or other officer of the Company or with an
escrow agent designated by the Compensation Committee, together with a stock
power or other instrument of transfer appropriately endorsed in blank. In the
event that the Restricted Shares are not represented by a shares certificate,
the Company shall direct the Company’s registrar and transfer agent to make an
appropriate notation of the restrictions on transfer to which the Restricted
Shares are subject in the stock books and records of the Company.

 

8.                                      METHOD OF GRANTING OPTIONS, RESTRICTED
SHARES AND OTHER RIGHTS

 

The grant of Options, Restricted Shares and Other Rights shall be made by action
of the Board or the Compensation Committee, at a meeting at which a quorum of
its members is present, or by unanimous written consent of all its members;
provided, however, that if an individual to whom a grant has been made fails to
execute and deliver to the Compensation Committee a Share Option Agreement,
Restricted Share Agreement or SAR Agreement within thirty days after it is
submitted to him, the Option, Restricted Shares or SAR granted under the
applicable agreement shall be voidable by the Company at its election, without
further notice to the grantee.

 

9.                                      REQUIREMENTS OF LAW

 

The Company shall not be required to transfer Restricted Shares or to sell or
issue any Common Shares upon the exercise of any Option if the issuance of such
restricted Shares or Common Shares will result in a violation by the Optionee or
the Company of any provisions of any law, statute or regulation of any
governmental authority. Specifically, in connection with the Securities Act of
1933, as amended from time to time (the “Securities Act”), upon the transfer of
Restricted Shares or the exercise of any Option, the Company shall not be
required to issue Restricted Shares or Common Shares, as the case may be, unless
the Compensation Committee has received evidence satisfactory to it to the
effect that the holder of the Restricted Shares or the Option will not transfer
such shares except pursuant to a registration statement in effect under the
Securities Act or unless an opinion of counsel satisfactory to the Company has
been received by the Company to the effect that registration is not required.
Any determination in this connection by the Compensation Committee shall be
conclusive. The Company shall not be obligated to take any other affirmative
action in order to cause the transfer of Restricted Shares or the exercise of an
Option to comply with any law or regulations of any governmental authority,
including, without limitation, the Securities Act or applicable state securities
laws.

 

5

--------------------------------------------------------------------------------


 

10.                               CHANGES IN CAPITAL STRUCTURE

 

In the event that the outstanding Common Shares are hereafter changed for a
different number or kind of shares or other securities of the Company, by reason
of a reorganization, recapitalization, exchange of shares, share split,
combination of shares or dividend payable in shares or other securities, a
corresponding adjustment shall be made by the Compensation Committee in the
number and kind of shares or other securities covered by outstanding Options and
Other Rights and for which Options and Other Rights may be granted under the
Plan. Any such adjustment in outstanding Options shall be made without change in
the total price applicable to the unexercised portion of the Option, but the
price per share specified in each Share Option Agreement shall be
correspondingly adjusted; provided, however, that no adjustment shall be made
with respect to an ISO that would constitute a modification as defined in
Section 424 of the Code without the consent of the holder. Any such adjustment
made by the Compensation Committee shall be conclusive and binding upon all
affected persons, including the Company and all Optionees and holders of Other
Rights.

 

If while unexercised Options remain outstanding under the Plan the Company
merges or consolidates with a wholly-owned subsidiary for the purpose of
incorporating itself, including under the laws of another jurisdiction, the
Optionees will be entitled to acquire shares of common stock of the incorporated
Company upon the same terms and conditions as were in effect immediately prior
to such reincorporation (unless such incorporation involves a change in the
number of shares or the capitalization of the Company, in which case
proportional adjustments shall be made as provided above) and the Plan, unless
otherwise rescinded by the Board, will remain the Plan of the incorporated
Company.

 

Except as otherwise provided in the preceding paragraph, if the Company is
merged or consolidated with another corporation, whether or not the Company is
the surviving entity, or if the Company is liquidated or sells or otherwise
disposes of all or substantially all of its assets to another entity while
unexercised Options remain outstanding under the Plan, or if other circumstances
occur in which the Compensation Committee in its sole and absolute discretion
deems it appropriate for the provisions of this paragraph to apply (in each
case, an “Applicable Event”), then: (a) in the discretion of the Compensation
Committee, each holder of an outstanding Option shall be entitled, upon exercise
of the Option, to receive in lieu of Common Shares, such stock or other
securities or property as he or she would have received had he exercised the
Option immediately prior to the Applicable Event; or (b) the Compensation
Committee may, in its sole and absolute discretion, waive, generally or in one
or more specific cases, any limitations imposed on exercise (including without
limitation a change in any existing vesting schedule) so that some or all
Options from and after a date prior to the effective date of such Applicable
Event, specified by the Compensation Committee, in its sole and absolute
discretion, shall be exercisable; or (c) the Compensation Committee may, in its
sole and absolute discretion, cancel all outstanding and unexercised Options as
of the effective date of any such Applicable Event; or (d) the Compensation
Committee may, in its sole discretion, convert some or all Options into Options
to purchase the stock or other securities of the surviving corporation pursuant
to an Applicable Event; or (e) the Compensation Committee may, in its sole and
absolute discretion, assume the outstanding and unexercised options to purchase
stock or other securities of any corporation and convert such options into
Options to purchase Common Stock, whether pursuant to this Plan or not, pursuant
to an Applicable Event; provided, however, that notice of any cancellation
pursuant to clause (c) shall be given to each holder of an Option not less than
thirty days preceding the effective date of such Applicable Event; and provided,
further, that the Compensation Committee may, in its sole and absolute
discretion waive, generally or in one or more specific instances, any
limitations imposed on exercise (including a change in any existing exercise
schedule) with respect to any Option so that such Option shall be exercisable in
full or in part, as the Compensation Committee may, in its sole and absolute
discretion, determine, during such thirty day period.

 

In the case of an Applicable Event, the Compensation Committee shall have
discretion to make adjustments or take other action with respect to Other Rights
corresponding to the provisions of the preceding paragraph.

 

Except as expressly provided to the contrary in this Section 10, the issuance by
the Company of Common Shares or other equity securities of any class for cash or
property or for services, either upon direct sale or upon the exercise of rights
or warrants, or upon conversion of shares or obligations of the Company
convertible into

 

6

--------------------------------------------------------------------------------


 

such shares or other securities, shall not affect the number, class or price of
Common Shares then subject to outstanding Options or Other Rights.

 

11.                               FORFEITURE FOR DISHONESTY, VIOLATION OF
AGREEMENTS OR TERMINATION FOR CAUSE

 

Notwithstanding any provision of the Plan to the contrary, if the Compensation
Committee determines, after full consideration of the facts, that:

 

(a)           the Optionee (or holder of Restricted Shares or Other Rights) has
been engaged in fraud, embezzlement or theft in the course of his or her
employment by or involvement with the Company or a Subsidiary, has made
unauthorized disclosure of trade secrets or other proprietary information of the
Company or a Subsidiary or of a third party who has entrusted such information
to the Company or a Subsidiary, or has been convicted of a felony, or crime
involving moral turpitude or any other crime which reflects negatively upon the
Company; or

 

(b)           the Optionee (or holder of Restricted Shares or Other Rights) has
violated the terms of any employment, noncompetition, nonsolicitation,
confidentiality, nondisclosure or other similar agreement with the Company to
which he is a party; or

 

(c)           the employment or involvement with the Company or a Subsidiary of
the Optionee (or holder of Restricted Shares or Other Rights) was terminated for
“cause,” as defined in any employment agreement with the Optionee (or holder of
Restricted Shares or Other Rights), if applicable, or if there is no such
agreement, as determined by the Compensation Committee, which may determine that
“cause” includes among other matters the willful failure or refusal of the
Optionee (or holder of Restricted Shares or Other Rights) to perform and carry
out his or her assigned duties and responsibilities diligently and in a manner
satisfactory to the Compensation Committee; then the Optionee’s right to
exercise an Option shall terminate as of the date of such act (in the case of
(a) or (b)) or such termination (in the case of (c)), the Optionee shall forfeit
all unexercised Options (or the holder shall forfeit all unvested Restricted
Shares or unvested Other Rights) and the Company shall have the right to
repurchase all or any part of the Common Shares acquired by the Optionee upon
any previous exercise of any Option (or any previous acquisition by the holder
of Restricted Shares or Other Rights, whether then vested or unvested), at a
price equal to the lower of (a) the amount paid to the Company upon such
exercise or acquisition, or (b) the Fair Market Value of such shares at the time
of repurchase. If an Optionee whose behavior the Company asserts falls within
the provisions of the clauses above has exercised or attempts to exercise an
Option prior to consideration of the application of this Section 11 or prior to
a decision of the Compensation Committee, the Company shall not be required to
recognize such exercise until the Compensation Committee has made its decision
and, in the event any exercise shall have taken place, it shall be of no force
and effect (and shall be void AB INITIO) if the Compensation Committee makes an
adverse determination; provided, however, that if the Compensation Committee
finds in favor of the Optionee then the Optionee will be deemed to have
exercised the Option retroactively as of the date he or she originally gave
notice of his or her attempt to exercise or actual exercise, as the case may be.
The decision of the Compensation Committee as to the cause of an Optionee’s (or
holder of Restricted Shares or Other Rights) discharge and the damage done to
the Company shall be final, binding and conclusive. No decision of the
Compensation Committee, however, shall affect in any manner the finality of the
discharge of such Optionee (or holder of Restricted Shares or Other Rights) by
the Company. For purposes of this Section 11, reference to the Company shall
include any Subsidiary.

 

12.                               MISCELLANEOUS

 

(a)           NO GUARANTEE OF EMPLOYMENT OR OTHER SERVICE RELATIONSHIP. Neither
the Plan nor any Share Option Agreement, Restricted Share Agreement or SAR
Agreement shall give an employee the right to continue in the employment of the
Company or a Subsidiary or give the Company or a Subsidiary the right to require
an employee to continue in employment. Neither the Plan nor any Share Option
Agreement, Restricted Share Agreement or SAR Agreement shall give a director or
other service provider the right to continue to perform services for the Company
or a Subsidiary

 

7

--------------------------------------------------------------------------------


 

or give the Company or a Subsidiary the right to require the director or service
provider to continue to perform services.

 

(b)           TAX WITHHOLDING. To the extent required by law, the Company shall
withhold or cause to be withheld income and other taxes with respect to any
income recognized by an grantee by reason of the exercise or vesting of an
Option or Restricted Shares, or payments with respect to Other Rights, and as a
condition to the receipt of any Option, Restricted Share or Other Rights the
grantee shall agree that if the amount payable to him by the Company and any
Subsidiary in the ordinary course is insufficient to pay such taxes, then he
shall upon the request of the Company pay to the Company an amount sufficient to
satisfy its tax withholding obligations.

 

Without limiting the foregoing, the Compensation Committee may in its discretion
permit any grantee’s withholding obligation to be paid in whole or in part in
the form of Common Shares by withholding from the shares to be issued or by
accepting delivery from the grantee of shares already owned by him. The Fair
Market Value of the shares for such purposes shall be determined as set forth in
Section 5(b). An Optionee may not make any such payment in the form of Common
Shares acquired upon the exercise of an ISO until the shares have been held by
him for at least two years after the date the ISO was granted and at least one
year after the date the ISO was exercised. If payment of withholding taxes is
made in whole or in part in Common Shares, the grantee shall deliver to the
Company share certificates registered in his name or other evidence of legal and
beneficial ownership of Common Shares owned by him, fully vested and free of all
liens, claims and encumbrances of every kind, duly endorsed or accompanied by
stock powers duly endorsed by the record holder of the shares represented by
such share certificates. If the grantee is subject to Section 16(a) of the
Exchange Act, his ability to pay his withholding obligation in the form of
Common Shares shall be subject to such additional restrictions as may be
necessary to avoid any transaction that might give rise to liability under
Section 16(b) of the Exchange Act.

 

(c)           USE OF PROCEEDS.  The proceeds from the sale of shares pursuant to
Options shall constitute general funds of the Company.

 

(d)           CONSTRUCTION.  All masculine pronouns used in this Plan shall
include both sexes; the singular shall include the plural and the plural the
singular unless the context otherwise requires. The titles of the sections of
the Plan are included for convenience only and shall not be construed as
modifying or affecting their provisions. All other provisions of this Plan
notwithstanding, this Plan shall be administered and construed so as to avoid
any person who receives an Option or Other Right incurring any adverse tax
consequences under Code Section 409A. The Compensation Committee shall suspend
the application of any provision of the Plan which could, in the sole
determination of the Board of Directors, result in an adverse tax consequence to
any person under Code Section 409A.

 

(e)           GOVERNING LAW.  This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflict of laws.

 

13.                               EFFECTIVE DATE, DURATION, AMENDMENT AND
TERMINATION OF PLAN

 

The Plan shall be effective as of January 12, 2007, subject to ratification by
(a) the holders of a majority of the outstanding Common Shares present, or
represented, and entitled to vote thereon (voting as a single class) at a duly
held meeting of the shareholders of the Company or (b) by the written consent of
the holders of a majority (or such greater percentage as may be prescribed under
the Company’s Limited Liability Operating Company Agreement and applicable state
law) of the Common Shares entitled to vote thereon (voting as a single class)
within twelve months after such date. Options or Restricted Shares that are
conditioned upon the ratification of the Plan by the shareholders may be granted
prior to ratification. The Compensation Committee may grant Options, Restricted
Shares or Other Rights under the Plan from time to time until the close of
business on May 22, 2019. The Board may at any time amend the Plan; provided,
however, that without approval of the Company’s shareholders there shall be no:
(a) change in the number of Common Shares that may be issued under the Plan,
except by operation of the provisions of Section 10, either to any one grantee
or in the aggregate; (b) change in the class of persons eligible to receive
Options, Restricted Shares or Other Rights; or (c) other change in the Plan that
requires shareholder approval under applicable law. No amendment shall adversely
affect outstanding Options (or

 

8

--------------------------------------------------------------------------------


 

Restricted Shares or Other Rights) without the consent of the Optionee (or
holder of Restricted Shares or Other Rights). The Plan may be terminated at any
time by action of the Board, but any such termination will not terminate any
Option, Restricted Shares or Other Rights then outstanding without the consent
of the Optionee or the holder of such Restricted Shares or Other Rights.

 

9

--------------------------------------------------------------------------------